Per Curiam.
The relator obtained from this court a rule to show cause why the respondents should not issue to him a permit to erect a gasoline station upon his premises in the city of Jersey City.
An application for a permit was first made, as is required by the ordinance of Jersey City, to the respondents, for the erection of the gasoline station.
The respondents gave notice of and held a public hearing, at which hearing adjacent property owners, by counsel, objected to the proposed service station on the ground that the street was one of Jersey City’s main arteries; that it would be dangerous to pedestrians to have automobiles crossing the sidewalks; that schools were located in the vicinity; that traffic would be retarded, and, therefore, the board of commissioners refused to grant the permit applied for. There*559■upon an application was made to this court for a rule to show cause why a mandamus should not issue directing the respondents to issue a permit to the relator for the purpose specified in his application. Leave was given to either party to take depositions to be used on the hearing of the rule to show cause.
It is a matter of common observance that the crossing of sidewalks by motor cars for the purpose of being served by gasoline stations, or for any other purpose is another added danger to the pedestrian, who is entitled to the free use of the public sidewalk.
We think this circumstance alone, appearing, was sufficient by itself to warrant the refusal of the permit applied for. See Silvester v. Mayor and Common Council of Borough of Princeton, 5 N. J. Adv. R. 1801.
Erom the testimony taken before the Supreme Court commissioner and used upon the rule to show cause, it appears that for the purpose of erecting the gasoline service station, and the use to which it was to be put * * * it was proposed to install four underground tanks having a capacity of twenty barrels each for the reception of gasoline.
There was testimony that this amount of storage of gasoline would increase the fire hazard, in that immediately surrounding the proposed service station there are a great num-' ber of tenement houses and factories.
We have, therefore, reached the conclusion that the rule to show cause should be discharged.
If a review is desired the relator is hereby given permission to enter a rule allowing and directing the molding of the pleadings for the purpose of such review.